Dismissed and Memorandum Opinion filed November 19, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00540-CV

          PETER ZHU AND AMERJIN COMPANY, LLC, Appellant

                                        V.
INNOVATIVE ENERGY SERVICE INC. AND TREY GAITHER, Appellees

             On Appeal from the CHAMBERS COUNTY COURT
                          Chambers County, Texas
                    Trial Court Cause No. 20CCV0058

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 30, 2020. The clerk’s record
was filed August 11, 2020. The reporter’s record was filed August 7, 2020. No
brief was filed.

      On October 6, 2020, this court issued an order stating that unless appellant
filed a brief on or before November 5, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Wise, and Hassan.




                                         2